


EXHIBIT 10.1




SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of _____ __,
2015, is entered into by and between REJUVEL BIO-SCIENCES, INC. (f/k/a
Technology Applications International Corporation), a Florida corporation, (the
“Company”) and ________________________, a Delaware limited partnership (the
“Buyer”).




WITNESSETH:




WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration afforded, inter alia, by Rule 506 under Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), and/or
Section 4(2) of the 1933 Act; and




WHEREAS, the Buyer wishes to purchase from the Company, and the Company wishes
to sell to the Buyer, upon the terms and subject to the conditions of this
Agreement, securities consisting of the Company’s Convertible Debentures due
three years from the respective dates of issuance (the “Debentures”), each of
which are in the form of Exhibit A hereto, which will be convertible into shares
of the Company’s common stock, par value $0.001 per share (the “Common Stock”),
in the aggregate principal amount of up to Three Hundred Thirty Five Thousand
and 00/100 Dollars ($335,000.00), for an aggregate purchase price of up to Three
Hundred One Thousand Five Hundred and 00/100 Dollars ($301,500.00), all upon the
terms and subject to the conditions of this Agreement, the Debentures, and other
related documents;




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

DEFINITIONS; AGREEMENT TO PURCHASE.




a.

Certain Definitions.  As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:




(i)

“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.




(ii)

“Certificates” means the relevant stock certificates duly executed on behalf of
the Company and issued under the Debentures representing the Shares.




(iii)

“Closing Date” means the date on which one of the three Closings are held, which
are the Signing Closing Date, the Second Closing Date and the Third Closing
Date.











--------------------------------------------------------------------------------










(iv)

“Commitment Fee” shall have the meaning ascribed to such term in Section 12(a).




(v)

“Common Stock” shall have the meaning ascribed to such term in the Recitals.




(vi)

“Conversion Price” means sixty percent (60%) of the lowest closing bid price (as
reported by Bloomberg LP) of Common Stock for the twenty (20) trading days
immediately preceding the date of conversion of the Debentures (subject to
equitable adjustments resulting from any stock splits, stock dividends,
recapitalizations or similar events).




(vii)

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Debentures.




(viii)

“Dollars” or “$” means United States Dollars.




(ix)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.




(x)

“Material Adverse Effect” means a material adverse effect on the business,
operations or condition (financial or otherwise), prospects or results of
operation of the Company and its Subsidiaries taken as a whole, in the sole and
absolute discretion of the Buyer, irrespective of any finding of fault,
magnitude of liability (or lack of financial liability) or purported lack of
materiality (it being understood that the mere finding of any such violation is
in itself material and adverse).  Without limiting the generality of the
foregoing, the occurrence of any of the following, in the sole and absolute
discretion of the Buyer, shall be considered a Material Adverse Effect:  (i) any
final money, judgment, writ or warrant of attachment, or similar process
(including an arbitral determination) in excess of Fifty Thousand Dollars
($50,000) shall be entered or filed against the Company or any of its
Subsidiaries (including, in any event, products liability claims against the
Company or its Subsidiaries), (ii) the suspension or withdrawal of any
governmental authority or permit pertaining to a material amount of the
Company’s or any Subsidiary’s products or services, (iii) the loss of any
material insurance coverage (including, in any case, comprehensive general
liability coverage, products liability coverage or directors and officers
coverage, in each case in effect at the time of execution and delivery of this
Agreement), (iv) an action by a regulatory agency or governmental body affecting
the Common Stock (including, without limitation, (1) the commencement of any
regulatory investigation of which the Company is aware, the suspension of
trading of the Common Stock by the Financial Industry Regulation Authority
(“FINRA”), the SEC, the OTC Bulletin Board (“OTCBB”) or the OTC Markets Group,
Inc., the failure of the Common Stock to be DTC eligible or the placing of the
Common Stock on the DTC “chill list” or (2) the engaging in any market
manipulation or other unlawful or improper trading or other activity by any
Affiliate), (v) the Company’s independent registered accountants shall resign
under circumstances where a disagreement exists between the Company, (vi) the
Company shall fail to timely file any disclosure document as required by
applicable federal or state securities laws and regulations or by the rules and
regulations of any exchange, trading market or quotation system to which the
Company or the Common Stock is subject, or (vii) the Chief Executive Officer of





2

 

 







--------------------------------------------------------------------------------







the Company or any other key director of the Company, shall, for any reason
(including, without limitation, termination, resignation, retirement, death or
disability) cease to act on behalf of the Company in the same role and to the
same extent as his or her involvement as of the date of execution and delivery
of this Agreement.




(xi)

“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.




(xii)

“Purchase Price” means the price that the Buyer pays for the Debentures at each
respective Closing, which are the Signing Purchase Price, the Second Purchase
Price and the Third Purchase Price, as defined in Sections 6(a), 6(b) and 6(c),
respectively.




(xiii)

“Securities” means the Debentures and the Shares.




(xiv)

 “Shares” means the Conversion Shares.




(xv)

 “Second Closing Date” shall have the meaning ascribed to such term in Section
6(b).




(xvi)

“Second Debenture” means the second of the three (3) Debentures, in the
principal amount of One Hundred Twenty Five Thousand and 00/100 Dollars
($125,000.00), which is issued by the Company to the Buyer on the Second Closing
Date.




(xvii)

“Second Purchase Price” shall have the meaning ascribed to such term in Section
6(b).




(xviii)

“Signing Closing Date” shall have the meaning ascribed to such term in Section
6(a).




(xix)

“Signing Debenture” means the first of the three (3) Debentures, in the
principal amount of Eighty Five Thousand and 00/100 ($85,000.00), to be issued
by the Company to the Buyer on the Signing Closing Date.




(xx)

“Signing Purchase Price” shall have the meaning ascribed to such term in Section
6(a).




(xxi)

“Subsidiary” shall have the meaning ascribed to such term in Section 3(b).




(xxii)

“Third Closing Date” shall have the meaning ascribed to such term in Section
6(c).




(xxiii)

 “Third Debenture” means the third of the three (3) Debentures, in the principal
amount of One Hundred Twenty Five Thousand and 00/100 ($125,000.00), to be
issued by the Company to the Buyer on the Third Closing Date.








3

 

 







--------------------------------------------------------------------------------







(xxiv)

“Third Purchase Price” shall have the meaning ascribed to such term in Section
6(c).




(xxv)

“Transaction Documents” means, collectively, this Agreement, the Debentures, the
Transfer Agent Instruction Letter, and the other agreements, documents and
instruments contemplated hereby or thereby.




(xxvi)

“Transfer Agent” shall have the meaning ascribed to such term in Section 4(a).




(xxvii)

“Transfer Agent Instruction Letter” shall have the meaning ascribed to such term
in Section 5(a).




b.

Purchase and Sale of Debentures.




(i)

The Buyer agrees to purchase from the Company, and the Company agrees to sell to
the Buyer, the Debentures on the terms and conditions set forth below in this
Agreement and the other Transaction Documents.




(ii)

Subject to the terms and conditions of this Agreement and the other Transaction
Documents, the Buyer will purchase the Debentures at certain closings (each, a
“Closing”) to be held on certain respective Closing Dates.  




2.

BUYER’S REPRESENTATIONS, WARRANTIES, ETC.




The Buyer represents and warrants to, and covenants and agrees with, the Company
as follows:




a.

Investment Purpose.  The Buyer is purchasing the Debentures, and will be
acquiring the Conversion Shares, for its own account for investment only and not
with a view towards the public sale or distribution thereof and not with a view
to or for sale in connection with any distribution thereof.




b.

Accredited Investor Status.  Buyer is (i) an “accredited investor” as that term
is defined in Rule 501 of the General Rules and Regulations under the 1933 Act
by reason of Rule 501(a)(3), (ii) experienced in making investments of the kind
described in this Agreement and the related documents, (iii) able, by reason of
the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the Securities.




c.

Subsequent Offers and Sales.  All subsequent offers and sales of the Securities
by the Buyer shall be made pursuant to registration of the Shares under the 1933
Act or pursuant to an exemption from registration and compliance with applicable
states’ securities laws.





4

 

 







--------------------------------------------------------------------------------










d.

Reliance on Exemptions.  Buyer understands that the Securities are being offered
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Buyer’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.




e.

Information.  Buyer and its advisors have been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
the Buyer.  Buyer and its advisors have been afforded the opportunity to ask
questions of the Company and have received complete and satisfactory answers to
any such inquiries.  Without limiting the generality of the foregoing, Buyer has
also had the opportunity to obtain and to review the Company’s Annual Report on
Form 10-K/A for the fiscal year ended December 31, 2014, the Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2015 and the Form 8-K Current
Report filed with the SEC on June 11, 2015, in each case including the financial
statements included therein (the “SEC Documents”).




f.

Investment Risk.  Buyer understands that its investment in the Securities
involves a high degree of risk, including the risk of loss of the Buyer’s entire
investment.




g.

Governmental Review.  Buyer understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities.




h.

Organization; Authorization.  Buyer is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.  This
Agreement and the other Transaction Documents have been duly and validly
authorized, executed and delivered on behalf of the Buyer and create a valid and
binding agreement of the Buyer enforceable in accordance with its terms, subject
as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally.




i.

Residency.  The state in which any offer to purchase shares hereunder was made
to or accepted by Buyer is the state shown as the Buyer’s address contained
herein.




3.

COMPANY REPRESENTATIONS AND WARRANTIES, ETC.







The Company represents and warrants to the Buyer that:




a.

Concerning the Debentures and the Shares.  There are no preemptive rights of any
stockholder of the Company to acquire the Debentures or the Shares.








5

 

 







--------------------------------------------------------------------------------







b.

Organization; Subsidiaries; Reporting Company Status.  Attached hereto as
Schedule 3(b) is an organizational chart describing all of the Company’s
wholly-owned and majority-owned subsidiaries (the “Subsidiaries”) and the
relationships among the Company and such Subsidiaries, including as to each
Subsidiary its jurisdiction of organization and the percentage of ownership held
by the Company, and the parent company of the Company, including the percentage
of ownership of the Company held by it.  The Company and each Subsidiary is a
corporation or other form of businesses entity duly organized, validly existing
and in good standing under the laws of its respective jurisdiction of
organization, and each of them has the requisite corporate or other power to own
its properties and to carry on its business as now being conducted.  The Company
and each Subsidiary is duly qualified as a foreign corporation or other entity
to do business and is in good standing in each jurisdiction where the nature of
the business conducted or property owned by it makes such qualification
necessary, other than those jurisdictions in which the failure to so qualify
would not have a Material Adverse Effect.  The Common Stock is listed and traded
on the OTCQB Market of the OTC Markets Group, Inc. (trading symbol:  NUUU).  The
Company has received no notice, either oral or written, from FINRA, the SEC, or
any other organization, with respect to the continued eligibility of the Common
Stock for such listing, and the Company has maintained all requirements for the
continuation of such listing.  




c.

Authorized Shares.  Schedule 3(c) sets forth all capital stock and derivative
securities of the Company that are authorized for issuance and that are issued
and outstanding. All issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and nonassessable.  The
Company has sufficient authorized and unissued shares of Common Stock as may be
necessary to effect the issuance of the Shares, assuming the prior issuance and
exercise, exchange or conversion, as the case may be, of all derivative
securities authorized, as indicated in Schedule 3(c).  The Shares have been duly
authorized and, when issued upon conversion of, or as interest on, the
Debentures, the Shares will be duly and validly issued, fully paid and
non-assessable and will not subject the holder thereof to personal liability by
reason of being such holder.  At all times, the Company shall keep available and
reserved for issuance to the holders of the Debentures shares of Common Stock
duly authorized for issuance against the Debentures.




d.

Authorization.  This Agreement, the issuance of the Debentures (including
without limitation the incurrence of indebtedness thereunder), the issuance of
the Shares upon conversion of the Debentures and the other transactions
contemplated by the Transaction Documents, have been duly and validly authorized
by the Company, and this Agreement has been duly executed and delivered by the
Company.  Each of the Transaction Documents, when executed and delivered by the
Company, are and will be, valid, legal and binding agreements of the Company,
enforceable in accordance with their respective terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally.




e.

Non-contravention.  The execution and delivery of the Transaction Documents, the
issuance of the Securities and the consummation by the Company of the other
transactions contemplated by this Agreement and the Debentures (including
without limitation the incurrence of indebtedness thereunder) do not and will
not conflict with or result in a breach





6

 

 







--------------------------------------------------------------------------------







by the Company of any of the terms or provisions of, or constitute a default
under (i) the articles of incorporation or by-laws of the Company, each as
currently in effect, (ii) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which the Company is a party or by which it
or any of its properties or assets are bound, including any listing agreement
for the Common Stock, except as herein set forth or an event which results in
the creation of any lien, charge or encumbrance upon any assets of the Company
or the triggering of any preemptive or anti-dilution rights or rights of first
refusal or first offer on the part of holders of the Company’s securities, (iii)
to its knowledge, any existing applicable law, rule, or regulation or any
applicable decree, judgment, or order of any court, United States federal or
state regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, or (iv) the
Company’s listing agreement for its Common Stock (if applicable), except such
conflict, breach or default which would not have a Material Adverse Effect.




f.

Approvals.  No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders of the Company is required to be obtained by the
Company for the entering into and performing this Agreement and the other
Transaction Documents (including without limitation the issuance and sale of the
Securities to the Buyer as contemplated by this Agreement) except such
authorizations, approvals and consents that have been obtained, or such
authorizations, approvals and consents, the failure of which to obtain would not
have a Material Adverse Effect.




g.

SEC Filings; Shell Company Status.  None of the SEC Documents contained, at the
time they were filed, any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements made therein in light of the circumstances under which they were
made, not misleading.  The Company timely filed all requisite forms, reports and
exhibits thereto with the SEC as required.  The Company is not aware of any
event occurring on or prior to the execution and delivery of this Agreement that
would require the filing of, or with respect to which the Company intends to
file, a Form 8-K after such time.  Either (i) the Company satisfies the
requirements of Rule 144(i)(2) as of the date hereof and shall continue to do so
for as long as any Securities are outstanding or (ii) neither the Company nor
any of its corporate predecessors is or has at any time been a shell company (as
defined by the SEC).




h.

Absence of Certain Changes.  Since December 31, 2014, when viewed from the
perspective of the Company and its Subsidiaries taken as a whole, there has been
no material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), or results of
operations of the Company and its Subsidiaries (including, without limitation, a
change or development which constitutes, or with the passage of time is
reasonably likely to become, a Material Adverse Effect), except as disclosed in
the SEC Documents. Since December 31, 2014, except as provided in the SEC
Documents, the Company has not (i) incurred or become subject to any material
liabilities (absolute or contingent) except liabilities incurred in the ordinary
course of business consistent with past practices; (ii) discharged or satisfied
any material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash





7

 

 







--------------------------------------------------------------------------------







or other property to stockholders with respect to its capital stock, or
purchased or redeemed, or made any agreements to purchase or redeem, any shares
of its capital stock; (iv) sold, assigned or transferred any other tangible
assets, or canceled any debts or claims, except in the ordinary course of
business consistent with past practices; (v) suffered any substantial losses or
waived any rights of material value, whether or not in the ordinary course of
business, or suffered the loss of any material amount of existing business; (vi)
made any changes in employee compensation, except in the ordinary course of
business consistent with past practices; or (vii) experienced any material
problems with labor or management in connection with the terms and conditions of
their employment.




i.

Full Disclosure.  There is no fact known to the Company (other than general
economic conditions known to the public generally or as disclosed in the SEC
Documents) that has not been disclosed in writing to the Buyer that (i) would
reasonably be expected to have a Material Adverse Effect, (ii) would reasonably
be expected to materially and adversely affect the ability of the Company to
perform its obligations pursuant to the Transaction Documents, or (iii) would
reasonably be expected to materially and adversely affect the value of the
rights granted to the Buyer in the Transaction Documents.




j.

Absence of Litigation.  Except as described in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board or body pending or, to the knowledge of the Company, threatened
against or affecting the Company, wherein an unfavorable decision, ruling or
finding would have a Material Adverse Effect or which would adversely affect the
validity or enforceability of, or the authority or ability of the Company to
perform its obligations under, any of the Transaction Documents.  The Company is
not a party to or subject to the provisions of, any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality which
could reasonably be expected to have a Material Adverse Effect.  




k.

Absence of Liens.  Except as described in the SEC Documents, the Company’s
assets are not encumbered by any liens or mortgages.  




l.

Absence of Events of Default.  No Event of Default (or its equivalent term), as
defined in the respective agreement, indenture, mortgage, deed of trust or other
instrument, to which the Company is a party, and no event which, with the giving
of notice or the passage of time or both, would become an Event of Default (or
its equivalent term) (as so defined in such document), has occurred and is
continuing, which would have a Material Adverse Effect.  




m.

No Undisclosed Liabilities or Events.  The Company has no liabilities or
obligations other than those disclosed in the SEC Documents or those incurred in
the ordinary course of the Company’s business since December 31, 2014, and which
individually or in the aggregate, do not or would not have a Material Adverse
Effect.  No event or circumstances has occurred or exists with respect to the
Company or its properties, business, condition (financial or otherwise), or
results of operations, which, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed.  There are no proposals
currently under consideration or currently anticipated to be under consideration
by the Board of Directors or the executive





8

 

 







--------------------------------------------------------------------------------







officers of the Company which proposal would (x) change the articles of
incorporation, by-laws or any other charter document of the Company, each as
currently in effect, with or without shareholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the shareholders
of the Common Stock or (y) materially or substantially change the business,
assets or capital of the Company.




n.

No Integrated Offering.  Neither the Company nor any of its affiliates nor any
Person acting on its or their behalf has, directly or indirectly, at any time
during the six month period immediately prior to the date of this Agreement made
any offer or sales of any security or solicited any offers to buy any security
under circumstances that would eliminate the availability of the exemption from
registration under Rule 506 of Regulation D in connection with the offer and
sale of the Securities as contemplated hereby.




o.

Dilution.  The number of Shares issuable upon conversion of the Debentures may
increase substantially in certain circumstances, including, but not necessarily
limited to, the circumstance wherein the market price of the Common Stock
declines prior to the conversion of the Debentures.  The Company’s executive
officers and directors have studied and fully understand the nature of the
securities being sold hereby and recognize that they have a potential dilutive
effect and further that the conversion of the Debentures and/or sale of the
Conversion Shares may have an adverse effect on the market price of the Common
Stock.  The Board of Directors of the Company has concluded, in its good faith
business judgment that such issuance is in the best interests of the Company.
 The Company specifically acknowledges that its obligation to issue the
Conversion Shares upon conversion of the Debentures is binding upon the Company
and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company.




p.

Regulatory Permits.  The Company has all such permits, easements, consents,
licenses, franchises and other governmental and regulatory authorizations from
all appropriate federal, state, local or other public authorities (“Permits”) as
are necessary to own and lease its properties and conduct its businesses in all
material respects in the manner described in the SEC Documents and as currently
being conducted.  All such Permits are in full force and effect and the Company
has fulfilled and performed all of its material obligations with respect to such
Permits, and no event has occurred that allows, or after notice or lapse of time
would allow, revocation or termination thereof or will result in any other
material impairment of the rights of the holder of any such Permit, subject in
each case to such qualification as may be disclosed in the SEC Documents.  Such
Permits contain no restrictions that would materially impair the ability of the
Company to conduct businesses in the manner consistent with its past practices.
 The Company has not received notice or otherwise has knowledge of any
proceeding or action relating to the revocation or modification of any such
Permit.




q.

Hazardous Materials.  The Company is in compliance with all applicable
Environmental Laws in all respects except where the failure to comply does not
have and could not reasonably be expected to have a Material Adverse Effect.
 For purposes of the foregoing:




“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments





9

 

 







--------------------------------------------------------------------------------







and Reauthorization Act of 1986, the Resource Conservation and Recovery Act, the
Toxic Substances Control Act, as amended, the Clean Air Act, as amended, the
Clean Water Act, as amended, any other “Superfund” or “Superlien” law or any
other applicable federal, state or local statute, law, ordinance, code, rule,
regulation, order or decree regulating, relating to, or imposing liability or
standards of conduct concerning, the environment or any Hazardous Material.




“Hazardous Material” means and includes any hazardous, toxic or dangerous waste,
substance or material, the generation, handling, storage, disposal, treatment or
emission of which is subject to any Environmental Law.




r.

Independent Public Accountants.   Sadler, Gibb & Associates, LLC is an
independent registered public accounting firm with respect to the Company, as
required by the 1933 Act, the Exchange Act and the rules and regulations
promulgated thereunder.




s.

Internal Accounting Controls.  The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (1)
transactions are executed in accordance with management’s general or specific
authorization; (2) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (3) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (4) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.




s.

Brokers.  No Person (other than the Buyer and its principals, employees and
agents) is entitled to receive any consideration from the Company or the Buyer
arising from any finder’s agreement, brokerage agreement or other agreement to
which the Company is a party.  




4.

CERTAIN COVENANTS AND ACKNOWLEDGMENTS.




a.

Transfer Restrictions.  The parties acknowledge and agree that (1) the
Debentures have not been registered under the provisions of the 1933 Act and the
Shares have not been registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act (“Rule 144”) may be made only in accordance with
the terms of Rule 144 and further, if Rule 144 is not applicable, any resale of
such Securities under circumstances in which the seller, or the Person through
whom the sale is made, may be deemed to be an underwriter, as that term is used
in the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder, (3) at the request of
the Buyer, the Company shall, from time to time, within two (2) business days of
such request, at the sole cost and expense of the Company, either (i) deliver to
its transfer agent and registrar for the Common Stock (the “Transfer Agent”) a
written letter instructing and authorizing the Transfer Agent to process
transfers of the Shares at such time as the Buyer has held the Securities for
the minimum holding period permitted under Rule 144, subject to the Buyer’s
providing to the Transfer Agent certain customary representations
contemporaneously with any requested transfer, or (ii) at the Buyer’s option or
if the Transfer Agent requires further





10

 

 







--------------------------------------------------------------------------------







confirmation of the availability of an exemption from registration, furnish to
the Buyer an opinion of the Company’s counsel in favor of the Buyer (and, at the
request of the Buyer, any agent of the Buyer, including but not limited to the
Buyer’s broker or clearing firm) and the Transfer Agent, reasonably satisfactory
in form, scope and substance to the Buyer and the Transfer Agent, to the effect
that a contemporaneously requested transfer of shares does not require
registration under the 1933 Act, pursuant to the 1933 Act, Rule 144 or other
regulations promulgated under the 1933 Act and (4) neither the Company nor any
other Person is under any obligation to register the Securities (other than
pursuant to this Agreement) under the 1933 Act or to comply with the terms and
conditions of any exemption thereunder.




b.

Restrictive Legend.  The Buyer acknowledges and agrees that the Debentures, and,
until such time as the Shares have been registered under the 1933 Act as
contemplated hereby and sold in accordance with an effective registration
statement, certificates and other instruments representing any of the Securities
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of any such Securities):




THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.




c.

Securities Filings.  The Company undertakes and agrees to make all necessary
filings (including, without limitation, a Form D) in connection with the sale of
the Securities to the Buyer required under any United States laws and
regulations applicable to the Company (including without limitation state “blue
sky” laws), or by any domestic securities exchange or trading market, and to
provide a copy thereof to the Buyer promptly after such filing.




d.

      Reporting Status; Public Trading Market; DTC Eligibility and Clearing.  So
long as the Buyer beneficially owns any Securities, (i) the Company shall timely
file, prior to or on the date when due, all reports that would be required to be
filed with the SEC pursuant to Section 13 or 15(d) of the Exchange Act if the
Company had securities registered under Section 12(b) or 12(g) of the Exchange
Act; (ii) the Company shall not be operated as, or report, to the SEC or any
other Person, that the Company is a “shell company” or indicate to the





11

 

 







--------------------------------------------------------------------------------







contrary to the SEC or any other Person ) and the Company shall satisfy the
requirements of Rule 144(i)(2); (iii) the Company shall take all other action
under its control necessary to ensure the availability of Rule 144 under the
1933 Act for the sale of Shares by the Buyer at the earliest possible date; and
(iv) the Company shall at all times while any Securities are outstanding
maintain its engagement of an independent registered public accounting firm.
 Except as otherwise set forth in Transaction Documents, the Company shall take
all action under its control necessary to obtain and to continue the listing and
trading of its Common Stock on the OTC Markets, Inc. (“OTCM”) at the mid-tier
(“OTCQB”) or top-tier (“OTCQX”), and will comply in all material respects with
the Company’s reporting, filing and other obligations under the by-laws or rules
of the Financial Industry Regulatory Authority (“FINRA”).  If, so long as the
Buyer beneficially owns any of the Securities, the Company receives any written
notice from the OTCM, FINRA, or the SEC with respect to either any alleged
deficiency in the Company’s compliance with applicable rules and regulations
(including without limitation any comments from the SEC on any of the Company’s
documents filed (or the failure to have made any such filing)  under the 1933
Act or the Exchange Act) (each, a “Regulatory Notice”), then the Company shall
promptly, and in any event within two business days, provide copies of the
Regulatory Notice to the Buyer, and shall promptly, and in any event within five
(5) business days of receipt of the Regulatory Notice (a “Regulatory Response”),
respond in writing to the OTCM, FIRNA and/or SEC (as the case may be), setting
forth the Company’s explanation and/or response to the issues raised in the
Regulatory Notice, with a view towards maintaining and/or regaining full
compliance with the applicable rules and regulations of the OTCM, FIRNA and/or
SEC and maintaining or regaining good standing of the Company with the OTCM,
FINRA and/or SEC, as the case may be, the intent being to ensure that the
Company maintain its reporting company status with the SEC and that its Common
Stock be and remain available for trading on the OTCQB or OTCQX (for the
avoidance of doubt, excluding the bottom-tier OTC Pink (or, “pink sheets”).
 Further, at all times when any Securities are outstanding, the Common Stock
shall be eligible for clearing through the Depository Trust Company (“DTC”) via
the DTC’s “DWAC” system and active and in good standing for DWAC issuance by the
Transfer Agent, and the Common Stock shall not be subject to any DTC “chill”
designation or similar restriction on the clearing of the Common Stock through
DTC.  




e.

Use of Proceeds.   The Company will use the proceeds from the sale of the
Signing Debenture and Second Debenture for working capital purposes only and
will be subject to customary restrictions. Absent the prior written approval of
a majority of the principal amount of the Debentures then outstanding, the
Company shall not use any portion of the proceeds of the sale of the Debentures
to (i) repay any indebtedness or other obligation of the Company incurred prior
to the date of this Agreement outside the normal course of business, (ii) pay
any dividends or redemption amount on any of the Company’s equity or equity
equivalents or (iii) pay deferred compensation or any compensation to any of the
directors or officers of the Company in excess of the rate or amount paid or
accrued during the fiscal year ended December 31, 2014, other than modest
increases consistent with prior practice that are approved by the Company’s
Board of Directors.




f.

Available Shares.  Commencing on the date of execution and delivery of this
Agreement, the Company shall have and maintain authorized and reserved for
issuance, free from preemptive rights, that number of shares equal to Five
 Hundred percent (500%) of the





12

 

 







--------------------------------------------------------------------------------







number of shares of Common Stock (1) issuable based upon the Conversion Price of
the then-outstanding Debentures (including accrued interest thereon) as may be
required to satisfy the conversion rights of the Buyer pursuant to the terms and
conditions of the Debenture and (2) issuable to the Buyer on future Closing
Dates, based upon the lowest closing bid price per share of the Common Stock on
the date before the most recent Closing Date (as reported by Bloomberg LP). The
Company shall monitor its compliance with the foregoing requirements on an
ongoing basis.  If at any time the Company does not have available an amount of
authorized and non-issued Shares required to be reserved pursuant to this
Section, then the Company shall, without notice or demand by the Buyer, call
within thirty (30) days of such occurrence and hold within sixty (60) days of
such occurrence a special meeting of shareholders, for the sole purpose of
increasing the number of shares authorized.  Management of the Company shall
recommend to shareholders to vote in favor of increasing the number of Common
Stock authorized at the meeting.  Members of the Company’s management shall also
vote all of their own shares in favor of increasing the number of Common Stock
authorized at the meeting.  If the increase in authorized shares is approved by
the stockholders at the meeting, the Company shall implement the increase in
authorized shares within one (1) business day following approval at such meeting
within ten (10) business days following approval at such meeting.
 Alternatively, to the extent permitted by applicable law, in lieu of calling
and holding a meeting as described above, the Company may, within thirty (30)
days of the date when the Company does not have available an amount of
authorized and non-issued Shares required to be reserved as described above,
procure the written consent of stockholders to increase the number of shares
authorized, and provide the stockholders with notice thereof as may be required
under applicable law (including without limitation Section 14(c) of the Exchange
Act and Regulation 14C thereunder).  Upon obtaining stockholder approval as
aforesaid, the Company shall cause the appropriate increase in its authorized
shares of Common Stock within one (1) business day (or as soon thereafter as
permitted by applicable law). Company’s failure to comply with these provisions
will be an Event of Default.




g.

Reimbursement.  If (i) Buyer becomes a party defendant in any capacity in any
action or proceeding brought by any stockholder of the Company, in connection
with or as a result of the consummation of the transactions contemplated by the
Transaction Documents, or if the Buyer is impleaded in any such action,
proceeding or investigation by any Person, or (ii) the Buyer, other than by
reason of its gross negligence, willful misconduct or breach of law, becomes a
party defendant in any capacity in any action or proceeding brought by the SEC
against or involving the Company or in connection with or as a result of the
consummation of the transactions contemplated by the Transaction Documents, or
if the Buyer is impleaded in any such action, proceeding or investigation by any
Person, then in any such case, the Company will reimburse the Buyer for its
reasonable legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith. The reimbursement obligations of
the Company under this paragraph shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any affiliates of the Buyer who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and controlling
Persons (if any), as the case may be, of the Buyer and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, the Buyer and any such Affiliate
and any such Person.  Except as otherwise set forth in the Transaction
Documents, the Company also





13

 

 







--------------------------------------------------------------------------------







agrees that neither any Buyer nor any such Affiliate, partners, directors,
agents, employees or controlling Persons shall have any liability to the Company
or any Person asserting claims on behalf of or in right of the Company in
connection with or as a result of the consummation of the Transaction Documents
except to the extent that any losses, claims, damages, liabilities or expenses
incurred by the Company result from the gross negligence or willful misconduct
of the Buyer or from a breach of the representations, covenants and conditions
contained herein or from a breach of law.




h.

No Payments to Affiliates or Related Parties.  So long as any of the Debentures
remain outstanding, if the Debentures are in default, the Company shall not,
absent the prior written consent of the holders of all Debentures then
outstanding, make any payments to any of the Company’s or the Subsidiaries’
respective affiliates or related parties, including without limitation payments
or prepayments of principal or interest accrued on any indebtedness or
obligation in favor of affiliates or related parties.  Notwithstanding anything
to the contrary contained herein, the provisions of this Section 4(j) shall not
apply to payments to the Subsidiaries made in the ordinary course of business.




i.

Notice of Material Adverse Effect.  The Company shall notify the Buyer (and any
subsequent holder of the Debentures), as soon as practicable and in no event
later than three (3) business days of the Company’s knowledge of any Material
Adverse Effect on the Company.  For purposes of the foregoing, “knowledge” means
the earlier of the Company’s actual knowledge or the Company’s constructive
knowledge upon due inquiry.




j.

Public Disclosure.  Except to the extent required by applicable law, absent the
Buyer’s prior written consent, the Company shall not reference the name of the
Buyer in any press release, securities disclosure, business plan, marketing or
funding proposal.




k.

No New Indebtedness or Liens.  So long as any of the Debentures remain
outstanding, the Company shall not, absent the prior written consent of the
Buyer and (if any person other than the Buyer then holds any portion of the
Debenture), the holders of all Debentures then outstanding, enter into, create,
incur, assume or suffer to exist any indebtedness or liens of any kind, on or
with respect to any of its property or assets now owned or hereafter acquired or
any interest therein or any income or profits therefrom that is senior to the
Company’s obligations under the Debentures, other than purchase money security
interests granted to suppliers to the Company and any of the foregoing that are
made in the ordinary course of business of the Company and its Subsidiaries.




5.

TRANSFER AGENT INSTRUCTIONS.




a.

Transfer Agent Instruction Letter.  The Company shall at all times while any
Debentures are outstanding engage a Transfer Agent.  As of the date of this
Agreement, the Transfer Agent is ________________________. On or before the
Signing Closing Date and each subsequent Closing Date, the Company will
irrevocably instruct its Transfer Agent in writing using the letter
substantially in the form of Exhibit B annexed hereto, executed by the Company,
the Buyer, and the Transfer Agent on each Closing Date (the “Transfer Agent
Instruction Letter”), to (i) reserve that number of shares of Common Stock as is
required under Section 4(g)





14

 

 







--------------------------------------------------------------------------------







hereof, and (ii) issue Common Stock from time to time upon conversion of the
Debentures in such amounts as specified from time to time by the Company to the
Transfer Agent, bearing the restrictive legend specified in Section 4(b) of this
Agreement prior to registration of the Shares under the 1933 Act, registered in
the name of the Buyer or its permitted assigns and in such denominations to be
specified by the Buyer in connection with each conversion of the Debentures.
  The Transfer Agent shall not be restricted from issuing shares from only the
allotment reserved for the Conversion Amount (as defined in the Debentures), but
instead may, to the extent necessary to satisfy the amount of shares issuable
upon conversion, issue shares above and beyond the amount reserved on account of
the Conversion Amount, without any additional instructions or authorization from
the Company, and the Company shall not provide the Transfer Agent with any
instructions or documentation contrary to the foregoing. The Company shall
continuously monitor its compliance with the share reservation requirements and,
if and to the extent necessary to increase the number of reserved shares to
remain and be at least Five Hundred percent (500%) of the Conversion Amount to
account for any decrease in the market price of the Common Stock, the Company
shall immediately (and in any event within two (2) business days) notify the
Transfer Agent in writing of the reservation of such additional shares, provided
that in the event that the number of shares reserved for conversion of the
Debentures is less than Five Hundred percent (500%) of the Conversion Amount,
the Buyer may also directly instruct the Transfer Agent to increase the reserved
shares as necessary to satisfy the minimum reserved share requirement, and the
Transfer Agent shall act accordingly, provided, further, that the Company shall
within two (2) business days provide any written confirmation, assent or
documentation thereof as the Transfer Agent may request to act upon a share
increase instruction delivered by the Buyer.  The Company shall provide the
Buyer with a copy of all written instructions to the Company’s Transfer Agent
with respect to the reservation of shares simultaneously with the issuance of
such instructions to the Transfer Agent.  The Company covenants that no
instruction other than such instructions referred to in this Section 5 and stop
transfer instructions to give effect to Section 4(a) hereof prior to
registration and sale of the Conversion Shares under the 1933 Act will be given
by the Company to the Transfer Agent and that the Conversion Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and applicable law.  If the Buyer
provides the Company and/or the Transfer Agent with an opinion of counsel
reasonably satisfactory to the Company that registration of a resale by the
Buyer of any of the Securities in accordance with clause (1)(B) of Section 4(a)
of this Agreement is not required under the 1933 Act, the Company shall (except
as provided in clause (2) of Section 4(a) of this Agreement) permit the
de-legending or transfer of the Securities and, in the case of the Conversion
Shares, instruct the Company’s Transfer Agent to issue one or more certificates
for Common Stock without legend in such name and in such denominations as
specified by the Buyer.  

b.

Conversion.  (i) The Company will permit the Buyer to exercise the right to
convert the Debentures by telecopying, emailing or delivering overnight an
executed and completed Notice of Conversion to the Company and/or the Transfer
Agent.  If so requested by the Buyer or the Transfer Agent, the Company will
within one (1) business day respond with its endorsement so as to confirm the
outstanding principal amount of any Debenture submitted for conversion or shall
reconcile any difference with the Buyer promptly after receiving such Notice of
Conversion.








15

 

 







--------------------------------------------------------------------------------







(ii)

The term “Conversion Date” means, with respect to any conversion elected by the
holder of the Debentures, the date specified in the Notice of Conversion,
provided the copy of the Notice of Conversion is given either via mail or
facsimile to or otherwise delivered to the Transfer Agent and/or the Company in
accordance with the provisions hereof so that it is received by the Transfer
Agent and/or the Company on or before such specified date.




(iii)

The Company will transmit (or will cause the Transfer Agent to transmit) the
certificates representing the Conversion Shares issuable upon conversion of any
Debentures (together, unless otherwise instructed by the Buyer, with Debentures
not being so converted) to the Buyer at the address specified in the Notice of
Conversion (which may be the Buyer’s address for notices as contemplated by
Section 10 hereof or a different address) via express courier, by electronic
transfer or otherwise, within two (2) business days (the “Delivery Date”) after
(A) the business day on which the Company has received the Notice of Conversion
(by facsimile or other delivery) or (B) the date on which payment of interest
and principal on the Debentures, which the Company has elected to pay by the
issuance of Common Stock, as contemplated by the Debentures, was due, as the
case may be.




c.

Failure to Timely Issue Conversion Shares.  From and after the date on which the
Shares have been registered under the 1933 Act as contemplated by this
Agreement, the failure to issue unrestricted, freely tradable Conversion Shares
to the Buyer upon Conversion shall be considered a non-curable Event of Default,
which, accordingly, shall entitle the Buyer(s) whose Debentures are being
converted to demand that the Debentures held by the Buyer(s) be immediately
redeemed in full by a cash payment equal to one hundred forty percent (140%) of
the aggregate of the unpaid principal amount of and accrued interest on such
Debentures (whether or not the terms of such Debentures expressly permit the
redemption thereof).  The Company acknowledges that its failure to honor a
Notice of Conversion shall cause definable financial hardship on the Buyer(s).




d.

Duties of Company; Authorization.  The Company shall inform the Transfer Agent
of the reservation of shares contemplated by Section 4(g) and this Section 5,
and shall keep current in its payment obligations to the Transfer Agent such
that the Transfer Agent will continue to process share transfers and the initial
issuance of shares of Common Stock upon the conversion of Debentures.  The
Company hereby authorizes and agrees to authorize the Transfer Agent to
correspond and otherwise communicate with the Buyer or their representatives in
connection with the foregoing and other matters related to the Common Stock.
 Further, the Company hereby authorizes the Buyer or its representative to
provide instructions to the Transfer Agent that are consistent with the
foregoing and instructs the Transfer Agent to honor any such instructions.
 Should the Company fail for any reason to keep current in its payment
obligations to the Transfer Agent, the Buyer may pay such amounts as are
necessary to compensate the Transfer Agent for performing its duties with
respect to share reservation and/or de-legending Certificates, and all amounts
so paid shall be promptly reimbursed by the Company.  If not so reimbursed
within thirty (30) days, such amounts shall, at the option of the Buyer and
without prior notice to or consent of the Company, be added to the principal
amount due under the Debenture(s) held by the Buyer, whereupon interest will
begin to accrue on such amounts at the rate specified in the Debentures.








16

 

 







--------------------------------------------------------------------------------







e.

Effect of Bankruptcy.  The Buyer shall be entitled to exercise its conversion
privilege with respect to the Debentures notwithstanding the commencement of any
case under 11 U.S.C. §101 et seq. (the “Bankruptcy Code”).  In the event the
Company is a debtor under the Bankruptcy Code, the Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of the Buyer’s conversion privilege.  The Company hereby waives, to
the fullest extent permitted, any rights to relief it may have under 11 U.S.C.
§362 in respect of the conversion of the Debentures.  The Company agrees,
without cost or expense to the Buyer, to take or to consent to any and all
action necessary to effectuate relief under 11 U.S.C. §362.  




6.

CLOSINGS.   




a.

Signing Closing.  Promptly upon the execution and delivery of this Agreement,
the Signing Debenture, and all conditions in Sections 7 and 8 herein are met
(the “Signing Closing Date”), (A) the Company shall deliver to the Buyer the
following: (i) the Signing Debenture; (ii) the Transfer Agent Instruction
Letter; (iii) duly executed counterparts of the Transaction Documents; (iv) an
officer’s certificate of the Company confirming the accuracy of the Company’s
representations and warranties contained herein; (v) the fees and shares of
Common Stock due under Section 12 of this Agreement; and (vi) a legal opinion of
counsel to the Company, substantially in the form of Exhibit E hereto, (B) the
Buyer shall deliver to the Company the following:  (i) Seventy Six Thousand Five
Hundred and 00/100 Dollars ($76,500.00) (the “Signing Purchase Price”) and (ii)
duly executed counterparts of the Transaction Documents (as applicable).




b.

Second Closing.  At any time sixty one (61) to One Hundred (100) days following
the Signing Closing Date, subject to the mutual agreement of the Buyer and the
Company, for the “Second Closing Date” and subject to satisfaction of the
conditions set forth in Sections 7 and 8, (A) the Company may deliver to the
Buyer the following: (i) the Second Debenture; (ii) an amendment to the Transfer
Agent Instruction Letter instructing the Transfer Agent to reserve that number
of shares of Common Stock as is required under Section 4(g) hereof, if
necessary; (iii) an officer’s certificate of the Company confirming, as of the
Second Closing Date, the accuracy of the Company’s representations and
warranties contained herein and updating Schedule 3(c) to reflect the Company’s
capitalization as of the Second Closing Date; and (iv) a legal opinion of
counsel to the Company, substantially in the form of Exhibit E hereto, provided,
that if the legal opinion delivered on the Signing Closing Date is a blanket
opinion covering Shares to be issued upon conversion of the Second Debenture,
then a separate legal opinion need not be issued on the Second Closing Date, and
(B) the Buyer shall deliver to the Company the following:  One Hundred Twelve
Thousand Five Hundred and 00/100 Dollars ($112,500.00) (the “Second Purchase
Price”).




c.

Third Closing.  At any time sixty one (61) to One Hundred (100) days following
the Second Closing Date, subject to the mutual agreement of the Buyer and the
Company, for the “Third Closing Date” and subject to satisfaction of the
conditions set forth in Sections 7 and 8, (A) the Company may deliver to the
Buyer the following: (i) the Third Debenture; (ii) an amendment to the Transfer
Agent Instruction Letter instructing the Transfer Agent to reserve that number
of shares of Common Stock as is required under Section 4(g)





17

 

 







--------------------------------------------------------------------------------







hereof, if necessary; and (iii) an officer’s certificate of the Company
confirming, as of the Third Closing Date, the accuracy of the Company’s
representations and warranties contained herein and updating Schedule 3(c) to
reflect the Company’s capitalization as of the Third Closing Date; and (iv) a
legal opinion of counsel to the Company, substantially in the form of Exhibit E
hereto, provided, that if the legal opinion delivered on the Signing Closing
Date is a blanket opinion covering Shares to be issued upon conversion of the
Second Debenture, then a separate legal opinion need not be issued on the Second
Closing Date, and (B) the Buyer shall deliver to the Company the following:  One
Hundred Twelve Thousand Five Hundred and 00/100 Dollars ($112,500.00) (the
“Third Purchase Price”).




d.

Location and Time of Closings.  Each Closing shall be deemed to occur on the
related Closing Date at the office of the Buyer’s counsel and shall take place
no later than 5:00 P.M., New York time, on such day or such other time as is
mutually agreed upon by the Company and the Buyer.




7.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.




The Company’s obligation to sell the Debentures to the Buyer pursuant to this
Agreement on each Closing Date is conditioned upon:




a.

Purchase Price.  Delivery to the Company of good funds as payment in full of the
Purchase Price for the Debentures at each Closing in accordance with this
Agreement;




b.

Representations and Warranties; Covenants.  The accuracy on the Closing Date of
the representations and warranties of the Buyer contained in this Agreement,
each as if made on such date, and the performance by the Buyer on or before such
date of all covenants and agreements of the Buyer required to be performed on or
before such date; and




c.

Laws and Regulations; Consents and Approvals.  There shall not be in effect any
law, rule or regulation prohibiting or restricting the transactions contemplated
hereby, or requiring any consent or approval which shall not have been obtained.




8.

CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.




The Buyer’s obligation to purchase the Debentures at each Closing is conditioned
upon:




a.

Transaction Documents.  The execution and delivery of this Agreement by the
Company;




b.

Debenture(s).  Delivery by the Company to the Buyer of the Debentures to be
purchased in accordance with this Agreement;    




c.

Section 4(2) Exemption. The Debentures and Shares issued pursuant to the
Transaction Documents shall be exempt from registration under the Securities Act
of 1933 (as amended), pursuant to Section 4(2) thereof;








18

 

 







--------------------------------------------------------------------------------







d.

 DWAC Status.  The Common Stock shall be DWAC eligible and active and in good
standing for DWAC issuance by the Transfer Agent;

e.

Representations and Warranties; Covenants. The accuracy in all material respects
on the Closing Date of the representations and warranties of the Company
contained in this Agreement, each as if made on such date, and the performance
by the Company on or before such date of all covenants and agreements of the
Company required to be performed on or before such date;




f.

Good-faith Opinion.  It should be Buyer’s reasonable belief that (i) no Event of
Default under the terms of any outstanding indebtedness of the Company will have
occurred or would likely occur with the passage of time and (ii) no material
adverse change in the financial condition or business operations of the Company
will have occurred;




g.

Legal Proceedings.  There shall be no litigation, criminal or civil, regulatory
impairment or other legal and/or administrative proceedings challenging or
seeking to limit the Company’s ability to issue the Securities or the Common
Stock;




h.

Legal Opinions.   The Buyer shall have received a legal opinion of counsel to
the Company, substantially in the form of Exhibit E hereto, as set forth in
Section 6.




i.

Corporate Resolutions.  Delivery by the Company to the Buyer a copy of
resolutions of the Company’s board of directors, approving and authorizing the
execution, delivery and performance of the Transaction Documents and the
transactions contemplated thereby in the form attached hereto as Exhibit C;




j.

Officer’s Certificate.  Delivery by the Company to the Buyer of a certificate of
the Chief Executive Officer of the Company in the form attached hereto as
Exhibit D;




k.

Search Results.  Delivery by the Company to the Buyer of copies of UCC search
reports, issued by the Secretary of State of the state of incorporation of the
Company, dated such a date as is reasonably acceptable to Buyer, listing all
effective financing statements which name the Company, under its present name
and any previous names, as debtors, together with copies of such financing
statements;




l.

Certificate of Good Standing.  Delivery by the Company to the Buyer of a copy of
a certificate of good standing with respect to the Company, issued by the
Secretary of State of the state of incorporation of the Company, dated such a
date as is reasonably acceptable to Buyer, evidencing the good standing thereof;




m.

Laws and Regulations; Consents and Approvals.  There shall not be in effect any
law, rule or regulation prohibiting or restricting the transactions contemplated
hereby, or requiring any consent or approval which shall not have been obtained;
and




n.

Adverse Changes.  From and after the date hereof to and including the Closing
Date, (i) the trading of the Common Stock shall not have been suspended by the
SEC, FINRA, or the NASD and trading in securities generally on OTCM shall not
have been





19

 

 







--------------------------------------------------------------------------------







suspended or limited, nor shall minimum prices been established for securities
traded on the OTCM; (ii) there shall not have occurred any outbreak or
escalation of hostilities involving the United States or any material adverse
change in any financial market that in either case in the reasonable judgment of
the Buyer makes it impracticable or inadvisable to purchase the Debentures.




9.

GOVERNING LAW; MISCELLANEOUS.  




a.

MANDATORY FORUM SELECTION.  ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH THE AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF
OR INCIDENTAL TO THE AGREEMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN MIAMI-DADE COUNTY, FLORIDA.  THIS
PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENTLY WITH FLORIDA LAW.




b.

Governing Law.  Except in the case of the Mandatory Forum Selection clause
above, this Agreement shall be delivered and accepted in and shall be deemed to
be contracts made under and governed by the internal laws of the State of
Nevada, and for all purposes shall be construed in accordance with the laws of
the State of Nevada, without giving effect to the choice of law provisions.  To
the extent determined by the applicable court described above, the Company shall
reimburse the Buyer for any reasonable legal fees and disbursements incurred by
the Buyer in enforcement of or protection of any of its rights under any of the
Transaction Documents.




c.

Waivers.  Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.




d.

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto.




e.

Construction.  All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.




f.

Facsimiles; E-mails.  A facsimile or email transmission of this signed Agreement
or a Notice of Conversion under the Debentures shall be legal and binding on all
parties hereto.  Such electronic signatures shall be the equivalent of original
signatures.




g.

Counterparts.  This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original.  




h.

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.  





20

 

 







--------------------------------------------------------------------------------










i.

Enforceability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.




j.

Amendment.  This Agreement may be amended only by the written consent of a
majority in interest of the holders of the Debentures and an instrument in
writing signed by the Company.




k.

Entire Agreement.  This Agreement, together with the other Transaction
Documents, supersedes all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof.  




l.

No Strict Construction.  This Agreement shall be construed as if both Parties
had equal say in its drafting, and thus shall not be construed against the
drafter.




m.

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.




10.

NOTICES.




Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be deemed effectively given on the
earliest of:




a.

the date delivered, if delivered by personal delivery as against written receipt
therefor or by confirmed facsimile transmission,




b.

the seventh business day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or




c.

the third business day after mailing by next-day express courier, with delivery
costs and fees prepaid, in each case, addressed to each of the other parties
thereunto entitled at the following addresses (or at such other addresses as
such party may designate by ten (10) days’ advance written notice similarly
given to each of the other parties hereto):








21

 

 







--------------------------------------------------------------------------------











COMPANY:    

Rejuvel Bio-Sciences, Inc.

Chase Bank Building

150 SE 2nd Ave., Suite 403

Miami, FL  33131

Attention:  Charles J. Scimeca, President

Email: cscimeca@gmail.com

Fax:  786-441-1941




With copies to (which shall not constitute notice):




[______________________________]

 

 

BUYER:







 

With copies to (which shall not constitute notice):

 







11.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s representations and
warranties herein shall survive for so long as any Debentures are outstanding,
and shall inure to the benefit of the Buyer, its successors and assigns.




12.

FEES; EXPENSES.




a.

Commitment Fee.  The Company shall pay to ________________________ a
non-accountable fee (the “Commitment Fee”) of Five Thousand and 00/100 Dollars
($5,000.00) to cover the expenses and analysis performed in connection with the
analysis of the Company and the propriety of the Buyer’s making the contemplated
investment.  




b.

Legal Fees.  The Company will pay the legal fees of the Buyer’s counsel (the
“Legal Fees”) in the amount of Two Thousand Five Hundred and 00/100 Dollars
($2,500.00).  The Company further agrees to pay in full the reasonable legal
fees of the Buyer’s counsel incurred after the Signing Closing Date incurred in
connection with the Transaction Documents (including enforcement of the
Company’s obligations or the exercise of the Buyer’s remedies thereunder).  




c.

Payment of Fees and Expenses.  The Company will pay the Commitment Fee and Legal
Fees on or before the Signing Closing Date.  In furtherance of the foregoing, in
that connection, unless the Company shall have paid such fees directly prior to
the Signing Closing Date, the Company hereby authorizes the Buyer to deduct the
cash amounts of such fees from the Signing Purchase Price and transmit same to
the respective payee. If applicable, the Company shall pay the disbursements of
the Buyer’s legal counsel and relevant legal fees incurred after the Signing
Closing Date within ten (10) days of invoice therefor.  




[Signature Page Follows]





22

 

 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyer and the
Company as of the date first set forth above.




 

COMPANY:

 

REJUVEL BIO-SCIENCES, INC.







 

By:   ______________________________________

 

Name:  Charles J. Scimeca

Title:    President

 

 

 

 

 

BUYER:  

 

 

 

     By:    ________________________,

     Its:     ________________________,










          By:  ___________________________________

          Name: ________________________

          Title:   ________________________

 

 

 

 











































[Signature Page to Securities Purchase Agreement]



